OPINION WOOD, Chief Judge. The appeal concerns the liability of a Sheriff for the wrongful act of his deputy. After an automobile accident in Michigan, plaintiffs sued and recovered judgment against Williams in that state. Subsequently, plaintiffs sued Williams in New Mexico. The suit was based on the Michigan judgment. Summary judgment was entered in favor of Williams in New Mexico on the basis that no service had been made on Williams in the Michigan suit. Purported service in the Michigan suit had been made by defendant Lopez. Plaintiffs then sued Lopez, Sheriff Dow and the Sheriff’s bonding company alleging Lopez had made a false return of service in the Michigan case and that by the time the false return was discovered the Statute of Limitations had run on their Michigan claim against Williams. Plaintiffs sought damages against Lopez, Dow and the bonding company for the amount of the Michigan judgment lost because of the false return of service. Judgment was obtained against all defendants. Dow and the bonding company appeal; Lopez did not appeal. In 1968, Lopez served as a deputy under Sheriff Wilson. Under Sheriff Wilson, he served papers which came to the Sheriff’s office for service. There is evidence that Sheriff Wilson approved of this practice. In August, 1968 summons and complaint in the Michigan case were sent to the Sheriff’s office with the request that they be served on Williams. Lopez obtained these papers through the Sheriff’s office but was unable to make service. Lopez’ letter, in September, 1968, which named his charge for the attempted service, identifies Lopez both as a process server and a deputy sheriff. The address used by Lopez in this letter was in fact his home address but there is nothing in the letter to indicate this was not the address of the Sheriff’s office to whom the papers had been originally sent. The fee for the attempted service was sent to Deputy Sheriff Lopez. In January, 1969 the Michigan attorneys sent papers for service on Williams, giving a new address for Williams. These papers were sent to Deputy Sheriff Lopez at his home address. Lopez, by letter, indicated he had served Williams on January 13, 1969. Neither the letter, nor the return of service executed by Lopez, identifies him as a deputy sheriff. The return is made by Lopez as “a person of suitable age and discretion.” See § 21-1-1 (4) (e)(1) and (4) (m), N.M.S.A.1953 (Repl.Vol. 4). The letter, which sets forth Lopez’ charges for the service, identifies Lopez as a process server. The reply from Michigan, enclosing payment for the charge, is addressed to Lopez as a process server. It was the purported service on January 13, 1969 which was determined to be false. Dow had succeeded Wilson as Sheriff oh January 1, 1969. Lopez was a deputy sheriff under Dow at the time of the false service. The findings and conclusions of the trial court indicate four possible theories for holding Sheriff Dow and his bonding company liable for the false return of service by Lopez. They are: principal-agent; master-servant; Lopez’ action was by virtue of his office; Lopez was acting under color of his office. New Mexico has no statute setting forth the liability of the Sheriff for the acts of his deputy. Accordingly, we look to the common law for the basis of that liability. Because of the numerous decisions and the variations in stating the common law rule, we do not cite individual cases. Numerous decisions are listed in the general authority which we cite. The general authority is to the effect that liability is not based on any principal-agent or master-servant concept; rather, the Sheriff has been held liable for the actions of his deputy undertaken by virtue of the deputy’s office [in which the Sheriff placed the deputy, see § 15-40-9, N.M.S.A.1953 (Repl.Vol. 3)], or because the deputy acted under color of office, or on either of these grounds. Annot. 15 A.L.R. 3d 1189, § 2 at 1191 (1967); Annot. 116 A.L.R. 1070 (1938) ; 47 Am.Jur. Sheriffs, Police, and Constables § 158 (1943); 80 C.J.S. Sheriffs and Constables § 55 (1953). The distinction between “virtue of office” and “color of office” is explained in 1 Anderson on Sheriffs § 48 (1941). Acts done by virtue of office are those within the authority of the officer when properly performed but which are performed improperly. Acts done under color of the office are those which are outside or beyond the authority conferred by the office. As to the distinction between these concepts, Anderson, supra, § 62, states: “ . What constitutes acting by virtue of office and under color of office is divisible by a line of fine distinction. . . .” Anderson, supra, § 62, states there is substantial authority for restricting the liability of the Sheriff to acts of his deputies done by virtue of office, but also states that the weight of authority “. . . seems to be now that the sheriff is liable not only for acts virtute officii but also for acts colore officii. . . .”  We do not choose between these concepts because it is unnecessary to do so in this case. We proceed on the assumption that Sheriff Dow is liable for wrongful acts of Deputy Lopez if those acts were done either by virtue of the office of deputy or under color of that office. Proceeding on that assumption, we do not reach the contention, of Dow and the bonding company, that under modern authority the liability of a Sheriff for the wrongs of his deputy is less than under the common law.  If Dow is to be liable because Lopez’ false return was by virtue of Lopez being Dow’s deputy, the judgment is wrong. The unchallenged finding of the trial court is that Lopez’ position was that of a patrol officer in the criminal division of the Sheriff’s office. The evidence is uncontradicted that patrol officers had not been authorized to serve civil process. The trial court found that Dow had verbally ordered that legal papers in civil actions were to be served by officers in the civil division and not to be served by patrol officers in the criminal division. In so finding, the trial court added “ . but it is undetermined whether this order was given before or after January 13, 1969.” This addition does not aid the plaintiffs for they had the burden of establishing that service of civil process was within the authority of Deputy Lopez. See § 15-40-11, N.M.S.A.1953 (Repl.Vol. 3); Novak v. Dow, 82 N.M. 30, 474 P.2d 712 (Ct.App.1970).  There is no evidence that service of civil process was within Lopez’ authority as a deputy under Dow. Lopez himself did not claim such authority; he assumed he could do so because that was the practice under Sheriff Wilson. Such an assumption is insufficient to support a determination that Lopez had authority to serve civil process under Dow. The remaining basis for liability is that Lopez acted under color of his office as deputy. Seemingly, this was the principal basis of the trial court’s decision. There are findings to the following effect: (a) No distinction was ever made to plaintiffs between the function of Lopez as process server and deputy sheriff, (b) Plaintiffs were led to believe they were dealing with the Sheriff’s office and with Lopez in his official capacity as deputy sheriff. The evidence and inferences therefrom do not support these findings insofar as Dow is concerned. The absence of a distinction between process server and deputy sheriff occurred under Sheriff Wilson. Plaintiffs were led to believe they were dealing with the Sheriff’s office and Lopez in his official capacity as deputy sheriff when Wilson was Sheriff. These findings are not based on events which occurred when Dow was Sheriff. The trial court also found that Lopez acted under color of his office. The finding has no support in the evidence insofar as Dow is concerned. The actions of Lopez in connection with the false return were identified as being in the capacity as process server; these were his letter charging for the false return; and the false return itself. Plaintiffs paid Lopez as a process server. The “color of office” action by Lopez occurred under Wilson; there is no evidence that Lopez’ action in connection with the false return of service was under the color of his office as deputy under Sheriff Dow.  Lopez made a false return while Dow’s deputy. This wrong is not chargeable to Dow either on the theory that Lopez acted by virtue of his office or under color of his office because plaintiffs did not prove that service of civil process was within Lopez’ authority as Dow’s deputy, and the purported service was not made under the color of the office of deputy sheriff under Dow. Dow is not to be held liable for “virtue of office” or “color of office” acts of a deputy sheriff, unless those acts occurred under him. See Barden v. Douglass, 71 Me. 400 (1880); Anderson, supra, § 64. Since Dow is not liable, his bonding company is not liable. The judgment against Dow and Maryland Casualty Company is reversed. The cause is remanded with instructions to enter a new judgment consistent with this opinion. It is so ordered. HENDLEY, J., concurs. SUTIN, J., (dissents).